Citation Nr: 1828692	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  12-28 178	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a dental disability, and if so, whether the reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	Stanley A. Roberts, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to February 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of this case was subsequently transferred to the RO in Roanoke, Virginia. 

In June 2017, the Board issued a decision on the appeal, which is vacated for the reasons described in particularity, below.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).    

In this case, the Board issued a decision denying the Veteran's appeal on June 15, 2017.  Evidence submitted by the Veteran was not associated with the claims folder at the time of the June 2017 decision.  Board decisions are to be based on the entire record and in this case, due to the omission of the new evidence from the June 2017 decision, the Veteran's due process rights were violated.  In order to assure due process, the June 2017 decision must be vacated, and the new evidence must be considered. 






Accordingly, the June 15, 2017, Board decision addressing the issue of whether new and material evidence was submitted to reopen a claim for service connection for a dental disability, is vacated.




	                        ____________________________________________
	T. REYNOLDS
	Veterans Law Judge, Board of Veterans' Appeals


